DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 01/03/2019.
Claims 1-18 are elected, in response to restriction.
Claims 19-49 are non-elected.
Claims 1-18 are currently pending and have been examined.

Election/Restrictions
Applicant's election without traverse of claims 1-18 in the reply filed on 11/22/2021 is acknowledged. Claims 19-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 1-18 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) receiving a user account request and merchant account request, and establishing the user account and the merchant account, receiving a credit request for an amount in a government backed currency and converting the amount to cyberscip, identifying goods/services for purchase from the merchant, determining a price for the identified goods/services, acquiring the merchant name for the merchant, and converting the price to cyberscrip, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
receiving a user account request for a user account … the user account request including a device name associated with the device identifier
establishing the user account … the user account associating the mobile device user with the device name
receiving a merchant account request for a merchant account … the merchant account request including a merchant name
establishing the merchant account … the merchant account associating the merchant with the merchant name
receiving a credit request … the credit request including a requested credit amount in a government backed currency and the device name
converting the requested credit amount to a credit equivalent amount in cyberscrip
identifying goods/services for purchase from the merchant
determining a total price for the identified goods/services
acquiring the merchant name for the merchant
converting the total price to a purchase equivalent amount in the cyberscrip
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment:
providing a mobile device, the mobile device having a device identifier permanently embedded in the mobile device
at a first bank
at the first bank
at a second bank
at the second bank
from the mobile device user at the first bank
at the first bank
to a blockchain network … in a distributed blockchain
by the mobile device user on the mobile device
on the mobile device
on the mobile device
actuating a purchase button on the mobile device
to the blockchain network … in the distributed blockchain
And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Additionally, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
broadcasting a credit transaction message … to register transfer … of the credit equivalent amount from the first bank to the user account of the mobile device user, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name
broadcasting a purchase transaction message … to register transfer … of the purchase equivalent amount from the user account of the mobile device user to the second bank, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-18 further recite (i.e., set forth or describe) the abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0004495 A1 to Snyder et al. (hereinafter "Snyder") in view of US 10,055,715 B1 to Grassadonia et al. (hereinafter "Grassadonia").

Claim 1:
Snyder teaches:
providing a mobile device (Fig.2 item 202, Fig.3 item 302, Fig.4 item 402, Fig.6 item 602; paras 27, 40, 50, 55, 67), the mobile device having a device identifier permanently embedded in the mobile device (paras 27, 34, 40, 50, 55, 67)
receiving a user account request for a user account at a first bank, the user account request including a device name associated with the device identifier (Fig.2 item 204, Fig.3 item 304, Fig.4 item 404, Fig.5 item 502, Fig.6 item 604; paras 35, 40, 50, 55, 59, 67)
establishing the user account at the first bank, the user account associating the mobile device user with the device name (Fig.2 item 204, Fig.3 item 304, Fig.4 item 404, Fig.5 item 502, Fig.6 item 604; paras 35, 40, 50, 55, 59, 67)
receiving a merchant account request for a merchant account at [the first] bank, the merchant account request including a merchant name (Fig.2 item 206, Fig.3 item 306, Fig.4 item 406, Fig.5 item 504, Fig.6 item 606; paras 36, 40, 50, 55, 59, 67)
establishing the merchant account at the [first] bank, the merchant account associating the merchant with the merchant name (Fig.2 item 206, Fig.3 item 306, Fig.4 item 406, Fig.5 item 504, Fig.6 item 606; paras 36, 40, 50, 55, 59, 67)
receiving a credit request from the mobile device user at the first bank, the credit request including a requested credit amount in a government backed currency and the device name (Fig.2 items 214-216; paras 35, 40, 45, 61)
identifying goods/services for purchase from the merchant by the mobile device user on the mobile device (Fig.2 item 218, Fig.4 item 408, Fig.5 item 506, Fig.6 item 612; paras 35, 40, 69)
determining a total price for the identified goods/services on the mobile device (Fig.2 item 220, Fig.3 item 308; paras 35, 40, 46, 50, 69)
acquiring the merchant name for the merchant on the mobile device (Fig.6 item 610; paras 46, 52, 66, 68)
actuating a purchase button on the mobile device (Fig.2 item 222; paras 40, 48)
first bank (para 65)
Snyder does not teach:
second bank 
converting the requested credit amount to a credit equivalent amount in cyberscrip at the first bank
broadcasting a credit transaction message to a blockchain network to register transfer in a distributed blockchain of the credit equivalent amount from the first bank to the user account of the mobile device user, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name
converting the total price to a purchase equivalent amount in the cyberscrip
broadcasting a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user to the second bank, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name
Grassadonia teaches:
second bank (5:22-57) 
converting the requested credit amount to a credit equivalent amount in cyberscrip at the first bank (4:18-26, 7:44 to 8:4, 8:44-59, 12:28-39)
broadcasting a credit transaction message to a blockchain network to register transfer in a distributed blockchain of the credit equivalent amount from the first bank to the user account of the mobile device user, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name (5:58-67, 7:5-26, 7:44 to 8:4, 8:44-59, 9:1-5, 12:28-39)
converting the total price to a purchase equivalent amount in the cyberscrip (17:9-22, 19:65-39)
broadcasting a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user to the second bank, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name (5:58-67, 7:5-26, 17:9-22, 19:65-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Snyder to include a first bank, a second bank, converting the requested credit amount to a credit equivalent amount in cyberscrip at the first bank, broadcasting a credit transaction message to a blockchain network to register transfer in a distributed blockchain of the credit equivalent amount from the first bank to the user account of the mobile device user, the credit transaction message including a first bank parent blockchain reference, the credit equivalent amount, and the device name, converting the total price to a purchase equivalent amount in the cyberscrip, and broadcasting a purchase transaction message to the blockchain network to register transfer in the distributed blockchain of the purchase equivalent amount from the user account of the mobile device user to the second bank, the purchase transaction message including a user parent blockchain reference, the purchase equivalent amount, and the merchant name, as taught by Grassadonia, in order to improve transaction security and convenience (see Grassadonia, abstract, 2:38-67).

Claim 2: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
converting the purchase equivalent amount to a purchase amount in the government backed currency at the second bank and depositing the purchase amount in the merchant account (6:58-65, 12:8-27, 17:9-22, 19:65-39)

Claim 3: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
the device identifier is a device private key; the device name is a device public key paired with the device private key; the merchant name is a merchant public key; the credit request is digitally signed with the device private key; the credit transaction message is digitally signed with a first bank private key; the purchase transaction message is digitally signed with the device private key (5:58-67, 7:5-26)
Snyder in view of Grassadonia does not teach:
the user account request is digitally signed with the device private key
the merchant account request is digitally signed with a merchant private key paired with the merchant public key
However, Examiner takes Official Notice that digitally signing with private keys is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Snyder in view of Grassadonia to include the user account request is digitally signed with the device private key, and the merchant account request is digitally signed with a merchant private key paired with the merchant public key in order to improve transaction security.

Claim 4: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
wherein the credit request further comprises a request for a line of credit for the mobile device user from the first bank (Fig.2 items 214-216; paras 35, 40, 45, 61)



Claim 5: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder in view of Grassadonia does not teach “wherein the credit request further comprises a request for a loan for the mobile device user from the first bank”, however, this limitation is interpreted as nonfunctional descriptive material of the “credit request” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 6: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder in view of Grassadonia does not teach “wherein the cyberscrip is an in-house scrip”, however, this limitation is interpreted as nonfunctional descriptive material of the “cyberscrip” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 7: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the cyberscrip is a publicly traded cryptocurrency (5:58-67)

Claim 8: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the blockchain network is a public network (5:58-67)

Claim 9: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the blockchain network is a private network (15:16-29)


Claim 10: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the broadcasting the credit transaction message further comprises sending the first bank parent blockchain reference to the mobile device (8:5-26)

Claim 11: 
Snyder in view of Grassadonia teach all limitations of claim 1. Grassadonia also teaches:
wherein the broadcasting the credit transaction message further comprises adding the credit equivalent amount to a balance available stored in the mobile device (7:44 to 8:4, 8:44-59, 9:1-5, 12:28-39)

Claim 12: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
the identifying goods/services for purchase from the merchant by the mobile device user on the mobile device comprises ringing up the identified goods/services for purchase on a cash register at a physical store of the selected merchant (paras 46, 69)
the determining a total price for the identified goods/services on the mobile device comprises calculating the total price for the rung up identified goods/services (Fig.2 item 220, Fig.3 item 308; paras 35, 40, 46, 50, 69), and transferring the calculated total price to the mobile device (paras 46-47)

Claim 13: 
Snyder in view of Grassadonia teach all limitations of claim 12. Snyder also teaches:
wherein the transferring the calculated total price to the mobile device comprises optically scanning the calculated total price with the mobile device (paras 47)

Claim 14: 
Snyder in view of Grassadonia teach all limitations of claim 13. Snyder also teaches:
wherein the calculated total price is embedded in a QR code (paras 47)

Claim 15: 
Snyder in view of Grassadonia teach all limitations of claim 13. Snyder also teaches:
wherein the calculated total price is displayed in alphanumeric characters and the optically scanning further comprises optical character recognition of the alphanumeric characters (paras 47)

Claim 16: 
Snyder in view of Grassadonia teach all limitations of claim 12. Snyder also teaches:
wherein the transferring the calculated total price to the mobile device comprises wirelessly transferring the calculated total price to the mobile device (paras 47)

Claim 17: 
Snyder in view of Grassadonia teach all limitations of claim 1. Snyder also teaches:
wherein the acquiring the merchant name comprises: determining a merchant location with a GPS on the mobile device, and determining the merchant name from the determined merchant location (paras 52, 66, 68)

Claim 18: 
Snyder in view of Grassadonia teach all limitations of claim 17. Snyder also teaches:
wherein the determining the merchant name comprises: sending the determined merchant location to one of the second bank and the merchant, determining the merchant name from an index of merchant names by location, and sending the determined merchant name to the mobile device (paras 52)

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is as follows:
Applied Cryptography, 2nd Edition, Bruce Schneier: Teaches digitally signing with private keys.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685